Kupferman, J. P.
(concurring). The facts set forth in the memorandum of the court and the concurring opinion of Asch, J., need no elaboration other than as hereinafter stressed. The releases signed for and on behalf of the infant, as well as the surrounding circumstances, indicate that the photographs were for a specific purpose and not for future use. The defendant made no payment, and the remuneration received by the plaintiff was from third parties for whom the photos were taken. If the releases and the photographs were to have a life beyond that current usage, then appropriately the provisions of section 3-105 of the General Obligations Law should have come into play in order to prevent disaffirmance by the infant. Even if complied with and approved by the Surrogate, the term of the arrangement could not have been for a period of more than three years. (Matter of Prinze [Jonas], 38 NY2d 570.) More than the equivalent time having elapsed, the conclusion of the court that the infant has the right to disaffirm, is reinforced.